Citation Nr: 1505639	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder/ (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified (NOS), major depressive disorder (MDD), and dysthymic disorder.

3.  Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran originally claimed entitlement to service connection for PTSD, anxiety, and depression.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses all his psychiatric diagnoses during the appeal period.  The Board has recharacterized the claims on appeal as reflected on the title page.

In his July 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge and such hearing was scheduled for June 2013.  In May 2013, the Veteran notified the Board that he wished to withdraw the hearing request.  As such, his hearing request is deemed withdrawn.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not show a diagnosis of PTSD.

2.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that an acquired psychiatric disorder, diagnosed as dysthymic disorder, MDD, and anxiety disorder NOS, had its onset in service.

3.  The preponderance of the evidence shows that the Veteran's skin condition was not present in service or until many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Dysthymic disorder, MDD, and anxiety disorder NOS were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for a skin condition are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

As to PTSD and a skin condition, the duty to notify was satisfied prior to the decision on appeal by way of a letter sent to the Veteran in December 2010 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, identified post-service treatment records, and Social Security Administration records have been obtained.  He was afforded a VA psychiatric examination in January 2011 and an addendum opinion in April 2012.  The examination and opinions are adequate, as they provide clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his service connection claim for a skin condition.  However, as his STRs and post-service treatment records fail to suggest that he developed a skin condition during or shortly after service, or that there is a nexus between service and a skin condition, VA's duty to provide an examination has not been triggered.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

Here there is simply no medical evidence diagnosing PTSD, including VA treatment records and VA examination reports.

Lay evidence can be competent and sufficient evidence of a diagnosis if the layperson is competent to identify the medical condition.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, the Veteran is not competent to identify the medical condition of PTSD.  PTSD falls outside the realm of common knowledge of a lay person and is diagnosed by clinical testing pursuant to the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders.  There is no evidence that the Veteran has the requisite medical knowledge to administer such a test or interpret the results.  Jandreau, 492 F.3d at 1377 n.4.  The Board thus finds that the Veteran's lay evidence is insufficient to establish a current diagnosis of PTSD.

As there is no competent medical or lay evidence of a current diagnosis of PTSD, there is no basis to grant service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

II.  An acquired psychiatric disorder other than PTSD

The Veteran's STRs show that in September 1965, at induction, the Veteran indicated that he had experienced "depression or excessive worry" and "nervous trouble of any sort" on his report of medical history.  However, the physician's comment noted only "trouble sleeping from nervousness" and the report of medical examination found normal psychiatric clinical evaluation.  Thus, psychiatric symptoms were not "noted" at entrance to service and the Veteran is presumed sound on entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In August 1967, on his report of medical history at separation, the Veteran indicated "nervous trouble of any sort."  The physician's comment stated only: "nervous predisposition - no known cause."
 
The January 2011 VA examiner noted the Veteran's report of depressive symptoms ever since service.  The examiner diagnosed MDD, dysthymic disorder, and anxiety disorder NOS.  He opined initially that these diagnoses "do not appear to be related to the Veteran's service in the military" but provided no rationale.  

In an addendum opinion dated April 2012, the same VA examiner discussed the Veteran's psychiatric history and STRs in more detail and changed his opinion.  He addressed the symptoms on the induction and separation examinations and opined:

Considering this information, retrospectively, it is possible that the Veteran may have some signs and symptoms of dysthymic disorder without showing enough symptomatology to cause him to seek mental health help before as well as during his service period.  It is also possible that the Veteran might have had a diagnosable dysthymic disorder that was not diagnosed before as well as during his service time.  It is quite likely, then, the Veteran might have had either subsyndromal depressive symptoms even before entering the military or during the time in his military that never needed treatment.

The examiner's findings regarding a possible or likely diagnosis prior to service are insufficient to satisfy the "clear and unmistakable evidence" standard to rebut the presumption of soundness.  Thus, the Veteran is still considered to be sound at entrance to service from a psychiatric standpoint.  The VA examiner opined that it is quite likely that the Veteran had subsyndromal depressive symptoms during service, and possible that he had a diagnosable dysthymic disorder in service that was not diagnosed.

There is no medical opinion evidence to the contrary.  Taken together with the Veteran's competent and credible report of recurrent symptoms since service, the Board finds the evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, diagnosed as dysthymic disorder, MDD, and anxiety disorder NOS, had its onset in service.  Thus, resolving reasonable doubt in favor of the Veteran, service connection is warranted.

III.  Skin condition

Evidence shows that the Veteran has been diagnosed with two current skin conditions.  VA treatment records show diagnosis of actinic keratosis from at least November 2001 to the present, and a single instance of seborrheic keratosis in September 2011.

The Veteran's STRs are silent with respect to skin complaint, treatment, or diagnosis.  His skin was found to be normal at both induction and separation examinations.  The first evidence of actinic keratosis appears in a VA treatment record dated November 2001, more than 30 years after service, which notes "history of AKs."  At annual skin cancer screenings from 2001 to the present, the Veteran's actinic keratosis is often noted and treated.

The Veteran has contended that "a skin condition" is related to service, but provided no specific injury or incident in service that might have resulted in his current diagnoses.  He has not actually asserted that any of these skin diagnoses had its onset in service.  In some cases, lay evidence can be competent and sufficient evidence to establish etiology.  Davidson; Jandreau.  However, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  Waters, 601 F.3d at 1278.  The only evidence supporting a nexus between the Veteran's current skin diagnoses and service is a mere conclusory generalized lay statement.  Accordingly, service connection is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for PTSD is denied.

Service connection for dysthymic disorder, MDD, and anxiety disorder NOS is granted.

Service connection for a skin condition is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


